Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 1 of 20   PageID #: 973



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII

   MARY RITCHEY, INDIVIDUALLY AND          CIV. NO. 21-00259 LEK-KJM
   AS CONSERVATORY FOR A.M., A
   MINOR, ET AL.,

                     Plaintiffs,

         vs.

   KRISTI RANDO, FORMERLY KNOWN AS
   KRISTI MILER, ET AL.,

                     Defendants.


           ORDER GRANTING PLAINTIFFS’ MOTION FOR JOINDER OF
       NON-DIVERSE DEFENDANT AND REMAND UNDER 28 U.S.C. 1447(E)

               On July 1, 2021, Plaintiffs Mary Ritchey, individually

  and as conservator for A.M., a minor (“Ritchey,” “A.M.,” and

  collectively “Ritchey Plaintiffs”), filed their Motion for

  Joinder of Non-Diverse Defendant and Remand under 28 U.S.C.

  1447(e) (“Motion”).      [Dkt. no. 16.]    On July 2, 2021, Plaintiff

  Robert P. McPherson (“McPherson”) filed his statement of no

  position regarding the Motion.       [Dkt. no. 21.]     On July 16,

  2021, Defendants Bitesquad.com, LLC (“Bitesquad”), WAITR

  Holdings, Inc. (“WAITR”), and KASA Delivery, LLC (“KASA” and

  collectively “Bitesquad Defendants” 1) filed their memorandum in


        1KASA is a wholly-owned subsidiary of Bitesquad, which is
  owned by WAITR Intermediate Holding, LLC (“WAITR Intermediate”),
  which is owned by WAITR. [Defendant KASA Delivery, LLC’s
  Corporate Disclosure Statement (“KASA Disclosure”), filed 6/7/21
  (dkt. no. 7).]
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 2 of 20   PageID #: 974



  opposition to the Motion (“Memorandum in Opposition”).             [Dkt.

  no. 25.]    On the same day, Defendant Kristi Rando, formerly

  known as Kristi Miller (“Rando”), filed a joinder in the

  Bitesquad Defendants’ Memorandum in Opposition.          [Dkt. no. 26.]

  On July 23, 2021, the Ritchey Plaintiffs filed their reply to

  the Memorandum in Opposition (“Reply”).         [Dkt. no. 30.]      This

  matter came on for hearing on August 6, 2021.          [Dkt. no. 37.]

  On August 30, 2021, an entering order was issued informing the

  parties of this Court’s rulings on the Motion.          [Dkt. no. 39.]

  The instant Order supersedes that entering order.           The Ritchey

  Plaintiffs’ Motion is hereby granted for the reasons set forth

  below.

                                  BACKGROUND

              This case arises out of a motor vehicle collision

  involving Rando, A.M., and McPherson.         The Ritchey Plaintiffs

  filed their Complaint against Rondo, Bitesquad, WAITR, and Doe

  Defendants on May 7, 2020 (“Ritchey Complaint”) in the State of

  Hawai`i, First Circuit Court (“State Court”).          [Notice of

  Removal of State Court Action to Federal Court (“Notice of

  Removal”), filed 6/3/21 (dkt. no. 1), Decl. of Andrew D.

  Chianese (“Chianese Decl.”), Exh. A (Ritchey Complaint).]             On

  May 20, 2020, McPherson filed his Complaint against Rando,

  Bitesquad, WAITR, and Doe Defendants (“McPherson Complaint”) in

  State Court.    [Id., Exh. B (McPherson Complaint).]         On March 5,

                                       2
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 3 of 20   PageID #: 975



  2021, KASA was certified as one of the Doe Defendants in the

  Ritchey Complaint.     [Id., Exh. G (State Court’s Order Granting

  Plaintiffs’ Non-Hearing Motion to Certify KASA Delivery, LLC, a

  Foreign Limited Liability Company, as Doe Corporation “1” Filed

  on November 17, 2020 (Dkt. 72)).]        On April 8, 2021, the State

  Court consolidated the Ritchey case and the McPherson case.

  [Id., Exh. H (Order Granting Plaintiffs’ Non-Hearing Motion to

  Consolidate Cases Filed on March 2, 2021 (Dkt. 107)).]             On

  May 6, 2021, McPherson filed a motion for leave to file an

  amended complaint adding KASA as a defendant in the McPherson

  case.     [Id., Exh. J (McPherson’s Motion for Leave to File First

  Amended Complaint).]      At the time of removal, the State Court

  had yet to rule on McPherson’s motion for leave to file an

  amended complaint.     [Chianese Decl. at ¶ 28. 2]

               On October 13, 2018, Rando, driving a motor vehicle,

  allegedly failed to stop at a stop sign and struck another motor

  vehicle, broadsiding the passenger side where A.M sat. 3           [Ritchey

  Complaint at ¶¶ 11–12.]      The Ritchey Plaintiffs allege that:

  (1) Rando was negligent when she struck the motor vehicle

  containing A.M. (“Count I”); [id. at ¶¶ 13–14;] (2) Bitesquad is

  vicariously liable for Rando’s negligence because Rando was


        2The Chianese Declaration is misnumbered.          Paragraph 28
  appears between Paragraph 11 and Paragraph 12.

        3   A.M. is Ritchey’s daughter.     [Ritchey Complaint at ¶ 2.]
                                       3
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 4 of 20   PageID #: 976



  Bitesquad’s employee and acting within the course and scope of

  her employment, and/or because Bitequad negligently hired,

  trained, supervised, or retained Rando (“Count II”); [id. at

  ¶¶ 16–17;] and (3) WAITR is negligent on the same basis as

  Bitesquad (“Count III”), [id. at ¶¶ 19–21].          The Ritchey

  Plaintiffs further allege that A.M. suffered severe bodily

  injury, severe emotional distress, diminished enjoyment of life,

  past and future medical and related expenses, future earnings

  loss, lifetime earnings impairment, and other special damages.

  [Id. at ¶¶ 22–23.]     Ritchey individually alleges that she

  suffered severe emotional distress, loss of consortium with

  A.M., past and future earnings loss, medical and related

  expenses, and other special damages.        [Id. at ¶¶ 24–25.]      The

  Ritchey Plaintiffs seek: general and special damages; attorneys’

  fees and costs; and any other appropriate relief.           [Id. at

  pg. 6.]

              McPherson alleges that he was operating the motor

  vehicle that Rando hit, in which A.M., who is McPherson’s

  daughter, suffered injuries.       [McPherson Complaint at ¶ 10.]

  McPherson alleges that: (1) Rando was negligent (“McPherson

  Count I”); [id. at ¶¶ 12–13;] (2) Bitesquad is vicariously

  liable for Rando’s negligence because Rando was Bitesquad’s

  employee and acting within the course and scope of her

  employment, and/or because Bitesquad negligently hired, trained,

                                       4
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 5 of 20   PageID #: 977



  supervised, or retained Rando (“McPherson Count II”); [id. at

  ¶¶ 14–16;] WAITR is liable for the same reasons as Bitesquad;

  [id. at ¶¶ 17–19;] (4) the defendants’ negligent conduct caused

  McPherson to suffer severe bodily injuries, emotional distress,

  diminished enjoyment of life, past and future medical and

  related expenses, future earnings loss and/or lifetime earnings

  impairment, and special damages (“McPherson Count IV”); [id. at

  ¶¶ 20–21;] and (5) he suffered loss of consortium with A.M.

  (“McPherson Count V”), [id. at ¶¶ 22–23].         McPherson seeks:

  general and special damages; attorneys’ fees and costs; and any

  other appropriate relief.       [Id. at pgs. 5–6.]

              On May 18, 2021, the Bitesquad Defendants filed a

  motion seeking leave to file a third-party complaint against

  McPherson in the State Court (“5/18/21 Motion”).          [Motion, Decl.

  of Jon S. Jacobs (“Jacobs Decl.”), Exh. 8 (5/18/21 Motion).]             On

  June 3, 2021, the Bitesquad Defendants filed their Notice of

  Removal on the ground that diversity jurisdiction was satisfied

  because: Ritchey, A.M., and McPherson are residents of Hawai`i;

  [Notice of Removal at ¶¶ 13–15;] Bitesquad is a Minnesota

  limited liability company with its principal place of business

  in Minnesota, and its sole member is WAITR Intermediate, a

  Delaware limited liability company that is a wholly-owned




                                       5
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 6 of 20    PageID #: 978



  subsidiary of WAITR; [id. at ¶ 16; KASA Disclosure at 2—3; 4]

  WAITR is a Delaware corporation with its principal place of

  business in Louisiana; [Notice of Removal at ¶ 17;] KASA is a

  Minnesota limited liability company with its principal place of

  business in Minnesota, and it is a wholly-owned subsidiary of

  Bitesquad; [id. at ¶ 18;] and Rando is a New Jersey resident and

  consented to the filing of the Notice of Removal, [id. at ¶ 19].

  The Bitesquad Defendants also claim that the amount in

  controversy exceeds $75,000, which includes medical expenses for

  all plaintiffs, lost wages, and emotional distress damages

  estimates.    [Id. at ¶¶ 20–26.]

              The Ritchey Plaintiffs now seek to join McPherson as a

  defendant under 28 U.S.C. § 1447(e).        [Motion at 2.]         They also

  request the case be remanded to the State Court because joinder

  of McPherson would destroy diversity jurisdiction.           [Id. at 3.]

  The Bitesquad Defendants ask the Court to either deny the Motion

  or, alternatively, grant the Ritchey Plaintiffs leave to assert

  a crossclaim against McPherson pursuant to Federal Rule of Civil

  Procedure 13(g).     [Mem. in Opp. at 1.]




        4The Bitesquad Defendants’ citations to the “Ashida Decl.”
  as support for the citizenship averments are construed as
  citations to the Chianese Declaration. See Notice of Removal at
  ¶¶ 16, 18-19.
                                       6
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 7 of 20   PageID #: 979



                                   STANDARD

  I.    General Removal Principles

              The general statute governing removal, 28 U.S.C.

  § 1441, is “strictly construe[d] . . . against removal

  jurisdiction.”     Hansen v. Grp. Health Coop., 902 F.3d 1051, 1056

  (9th Cir. 2018) (citations and quotation marks omitted).

              If a district court determines at any time that
              less than a preponderance of the evidence
              supports the right of removal, it must remand the
              action to the state court. See Geographic
              Expeditions, Inc. v. Estate of Lhotka ex rel.
              Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010);
              California ex rel. Lockyer v. Dynegy, Inc., 375
              F.3d 831, 838 (9th Cir. 2004). The removing
              defendant bears the burden of overcoming the
              “strong presumption against removal
              jurisdiction.” Geographic Expeditions, 599 F.3d
              at 1107 (citation omitted).

  Id. at 1057.    “The ‘strong presumption against removal

  jurisdiction means that the defendant always has the burden of

  establishing that removal is proper,’ and that the court

  resolves all ambiguity in favor of remand to state court.”

  Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

  (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)

  (per curiam)).

  II.   Joinder and Remand Under Section 1447(e)

              28 U.S.C. § 1447(e) states that, “[i]f after removal

  the plaintiff seeks to join additional defendants whose joinder

  would destroy subject matter jurisdiction, the court may deny


                                       7
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 8 of 20   PageID #: 980



  joinder, or permit joinder and remand the action to the State

  court.”    The decision to allow joinder under section 1447(e) is

  discretionary.     Stevens v. Brink’s Home Sec., Inc., 378 F.3d

  944, 949 (9th Cir. 2004).       But “once the non-diverse defendants

  [are] joined remand bec[omes] mandatory.”         Id.   Courts generally

  consider the following factors in determining whether to allow

  the addition of a non-diverse defendant under § 1447(e):

              (1) whether the new defendants should be joined
              under Federal Rule of Civil Procedure 19(a) as
              “needed for just adjudication”; (2) whether the
              statute of limitations would preclude an original
              action against the new defendants in state court;
              (3) whether there has been unexplained delay in
              requesting joinder; (4) whether joinder is
              intended solely to defeat federal jurisdiction;
              (5) whether the claims against the new defendant
              appear valid; and (6) whether denial of joinder
              will prejudice the plaintiff.

  Ansagay v. Dow Agrosciences LLC, CIVIL NO. 15-00184 SOM-

  RLP, 2015 WL 9412856, at *2–3 (D. Hawai`i Dec. 3, 2015)

  (quoting Palestini v. Gen. Dynamics Corp., 193 F.R.D. 654,

  658 (S.D. Cal. 2000)), report and recommendation adopted,

  2015 WL 9412112 (Dec. 22, 2015).

                                  DISCUSSION

              The Ritchey Plaintiffs claim that all six factors

  weigh in favor of joinder and remand.         See Mem. in Supp. of

  Motion at 8–12.     The Bitesquad Defendants argue the opposite.

  See Mem. in Opp. at 20–24.       The Court addresses each factor in

  turn.

                                       8
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 9 of 20   PageID #: 981



  I.    Joinder Needed for Just Adjudication

              “Federal Rule of Civil Procedure 19 requires joinder

  of persons whose absence would preclude the grant of complete

  relief, or whose absence would impede their ability to protect

  their interests or would subject any of the parties to the

  danger of inconsistent obligations.”        Ora-a v. Axis Ins. Co.,

  CIV. NO. 20-00063 JAO-RT, 2020 WL 4757371, at *3 (D. Hawai`i

  July 31, 2020) (citing Boon v. Allstate Ins. Co., 229 F. Supp.

  2d 1016, 1022 (C.D. Cal. 2002)), report and recommendation

  adopted, 2020 WL 4757898 (Aug. 17, 2020).         “[A]lthough courts

  consider whether a party would meet the Rule 19 standard for a

  necessary party, amendment under § 1447(e) is a less restrictive

  standard than for joinder under Rule 19.”         Id. (brackets,

  citation, and quotation marks omitted).         Ultimately, this

  “standard is met when failure to join will lead to separate and

  redundant actions, but it is not met when defendants are only

  tangentially related to the cause of action or would not prevent

  complete relief.”     Id. (citation and quotation marks omitted).

              The Ritchey Plaintiffs argue McPherson should be

  joined because the claims against McPherson “arise out of the

  same transaction or occurrence . . . from which his case

  originates.”    [Mem. in Supp. of Motion at 9.]        The Bitesquad

  Defendants contend McPherson should not be joined as a defendant

  because “the Ritchey Plaintiffs could make a cross-claim against

                                       9
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 10 of 20   PageID #:
                                    982


 him as a co-plaintiff.”      [Mem. in Opp. at 23.]      Here, McPherson

 is not tangentially related to the cause of action because, as

 the driver of the motor vehicle that was struck by Rando, he is

 directly involved with the events at issue.         A finding, for

 example, that he was negligent could alter the liability of the

 Bitesquad Defendants and affect the Ritchey Plaintiffs’ avenue

 for recovery.    Failure to join McPherson would likely lead to

 separate and redundant actions, given that the Ritchey

 Plaintiffs would need to prove the negligence of each defendant,

 including McPherson in a separate action.

            Further, the Bitesquad Defendants’ argument is flawed

 for at least two reasons.      First, Federal Rule of Civil

 Procedure 13(g) “was intended to regulate cross-claims between

 co-parties and contemplated that such cross-claims should be

 asserted against parties having like status, such as,

 codefendants.”    Nye v. Hilo Med. Ctr., Civil No. 09-00220

 JMS/KSC, 2010 WL 931926, at *7–8 (D. Hawai`i Mar. 11, 2010)

 (citation and quotation marks omitted).         The Ritchey Plaintiffs

 and McPherson do not have “like status,” because, although their

 claims arise out of the same occurrence, they filed separate

 complaints. 5   Consolidation does not necessarily cause the cases


       5The Bitesquad Defendants rely on Ryan ex rel. Ryan v.
 Schneider National Carriers, Inc., 263 F.3d 816 (8th Cir. 2001),
 to argue that McPherson should be viewed as a co-party, and
                                              (. . . continued)
                                     10
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 11 of 20    PageID #:
                                    983


 to “lose their separate identity.”        Hall v. Hall, 138 S. Ct.

 1118, 1130 (2018) (citation and quotation marks omitted); see

 also Cnty. of Hawai`i v. C & J Coupe Fam. Ltd. P’ship, 119

 Hawai`i 352, 371, 198 P.3d 615, 634 (2008) (stating Hawai`i

 courts follow the interpretation adopted by federal courts such

 that “consolidation . . . does not merge the suits into a single

 cause, or change the rights of the parties, or make those who

 are parties in suit parties to another” (emphasis and citations

 omitted)).    Of course, federal district courts may “consolidate

 cases for ‘all purposes’ in appropriate circumstances.”              Hall,

 138 S. Ct. at 1131.     But, here, the State Court granted the

 consolidation.    See Chianese Decl., Exh. H.       Even though the

 State Court consolidated the cases “for all purposes, including

 discovery and trial,” it entered the order “without prejudice to

 any party’s right to file a motion to sever or separate the

 cases as the facts are developed.”        [Id. at PageID #: 99-100.]

 Since Hawai`i state courts generally follow the interpretation

 that consolidation does not merge the cases into a single

 action, or change the rights of the parties, this Court



 therefore a crossclaim is the proper procedural mechanism for
 the Ritchey Plaintiffs to assert a claim against McPherson.
 [Mem. in Opp. at 18–19.]   First, that case is not binding
 authority on this Court. Moreover, it is distinguishable
 because, there, the crossclaims were brought by and against the
 original plaintiffs. Ryan, 263 F.3d at 818–19. Here, the
 Ritchey Plaintiffs and McPherson are not original plaintiffs in
 each other’s complaints.
                                     11
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 12 of 20   PageID #:
                                    984


 concludes that the State Court’s consolidation did not make

 McPherson and the Ritchey Plaintiffs co-plaintiffs.           See C & J

 Coupe, 119 Hawai`i at 371, 198 P.3d at 634; First Hawaiian Bank

 v. Timothy, 96 Hawai`i 348, 352 n.2, 31 P.3d 205, 209 n.2 (Ct.

 App. 2001) (concluding that the trial court, in consolidating

 the cases, “intended that the actions be tried jointly but

 retain their separate character”).

            Second, it is axiomatic that “the plaintiff [is] the

 master of the claim.”      Caterpillar Inc. v. Williams, 482 U.S.

 386, 392 (1987); see Merrell Dow Pharms. Inc. v. Thompson, 478

 U.S. 804, 809 n.6 (1986) (“Jurisdiction may not be sustained on

 a theory that the plaintiff has not advanced.” (citations

 omitted)).    Again, the Ritchey Plaintiffs and McPherson filed

 separate complaints.     To do so was their prerogative.

 Importantly, the Ritchey Plaintiffs request joinder and remand

 under § 1447(e).     Thus, it is irrelevant for this analysis to

 consider what the Bitesquad Defendants believe the Ritchey

 Plaintiffs could have done.

            Because failure to join McPherson would likely lead to

 separate and redundant actions, and McPherson is not

 tangentially related to the cause of action, this factor weighs

 in favor of joinder.




                                     12
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 13 of 20   PageID #:
                                    985


 II.    Statute of Limitations

             The Ritchey Plaintiffs argue this factor weighs in

 favor of joinder because, “[i]f joinder is not allowed, the

 statute of limitations may preclude claims against Mr. McPherson

 in state court.”     [Mem. in Supp. of Motion at 10.]       The

 Bitesquad Defendants argue the statute of limitations is not a

 concern because the Ritchey Plaintiffs and McPherson “have the

 option to enter into a tolling agreement.”         [Mem. in Opp. at

 24.]    The Ritchey Plaintiffs state McPherson’s “insurance

 defense counsel would never allow him to enter into a tolling

 agreement . . . and expose [him] (and his insurance carrier) to

 Plaintiffs’ claims.”     [Reply at 7.]

             Ritchey’s negligence claims are subject to a two-year

 statute of limitations.      See Haw. Rev. Stat. § 657-7.       A.M.’s

 statute of limitations will run two years after she reaches the

 age of eighteen, see Haw. Rev. Stat. § 657-13(1), which the

 Ritchey Plaintiffs state will be in 2024, [Mem. in Supp. of

 Motion at 10].    Further, joinder of McPherson would preserve

 Ritchey’s tort claims against McPherson under the relation-back

 doctrine.    See Fed. R. Civ. P. 15(c)(1)(B).       Failure to join

 McPherson in this action, however, would force Ritchey to bring

 her tort claims in state court after the statute of limitations.

 The Bitesquad Defendants do not contest this.          See Mem. in Opp.

 at 23–24.    Rather, they state that the parties may waive the

                                     13
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 14 of 20   PageID #:
                                    986


 statute of limitations by entering into a tolling agreement.

 [Id. at 24.]    The Court will not speculate on whether a tolling

 agreement is a viable option.       The Ritchey Plaintiffs and

 McPherson have not done so.       As the facts currently stand, this

 factor weighs in favor of joinder and remand.

 III. Unexplained Delay

            The Ritchey Plaintiffs claim that they have not

 delayed their request for joinder because the Bitesquad

 defendants delayed in filing their State Court motion for leave

 to name McPherson as a third-party defendant.          [Mem. in Supp. of

 Motion at 10-11.]     They also claim discovery is still in its

 early stages, [id. at 11,] but recent discovery leads them to

 believe McPherson was also negligent in the accident, [Reply at

 9].   Lastly, they argue there is not a delay because the request

 to join McPherson occurred within thirty days after removal, and

 removal occurred sixteen days after the Bitesquad Defendants

 filed the motion for leave to file a third-party complaint

 against McPherson.     [Mem. in Supp. of Motion at 11.]        The

 Ritchey Plaintiffs’ position appears to be that they became

 aware of McPherson’s potential liability when the Bitesquad

 Defendants filed their motion for leave.         The Bitesquad

 Defendants argue that the request for joinder is delayed by over

 three years because the Ritchey Plaintiffs had notice of

 McPherson’s negligence at the time of the collision, and the

                                     14
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 15 of 20   PageID #:
                                    987


 motion for leave had no bearing on the Ritchey Plaintiffs’

 ability to request joinder sooner.        [Mem. in Opp. at 21–22.]

            The Court is skeptical of the reasons given as to why

 the request to join McPherson is so late in this case.           The

 Ritchey Plaintiffs argument, that discovery has revealed new

 information concerning McPherson’s negligence, is questionable.

 This factor therefore weighs against joinder.

 IV.   Joinder to Solely Defeat Federal Jurisdiction

            “The motive of a plaintiff in seeking the joinder of

 an additional defendant is relevant to a trial court’s decision

 to grant the plaintiff leave to amend his original complaint.”

 Ora-a, 2020 WL 4757371, at *4 (brackets, citation, and quotation

 marks omitted).     “[A] trial court should look with particular

 care at such motive in removal cases, when the presence of a new

 defendant will defeat the court’s diversity jurisdiction and

 will require a remand to state court.”        Id. (citation and

 quotation marks omitted).

            The Ritchey Plaintiffs argue joinder is not requested

 solely to defeat federal jurisdiction because it was a response

 to the Bitesquad Defendants’ motion for leave in the State Court

 to file a third-party complaint against McPherson, which was

 filed sixteen days before the Bitesquad Defendants removed the

 case.   [Mem. in Supp. of Motion at 11.]        The Bitesquad

 Defendants question the motive for joinder because the Ritchey

                                     15
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 16 of 20   PageID #:
                                    988


 Plaintiffs requested joinder within thirty days of removal.

 [Mem. in Opp. at 21–22.]

            The proximity in time between removal and the request

 for joinder raises concerns about the Ritchey Plaintiffs’

 motives.   That the Ritchey Plaintiffs requested joinder within a

 reasonable amount of time after the Bitesquad Defendants filed

 their motion for leave to file a third-party complaint against

 McPherson may suggest a different motive.         This factor is

 therefore either neutral or weighs slightly against joinder.

 V.    Validity of Claims Against Defendant

            The Ritchey Plaintiffs argue that the claims against

 McPherson are valid because they “arise under state law and from

 the same transaction or occurrence as their claims against the

 other Defendants.”     [Mem. in Supp. of Motion at 12.]        The

 Bitesquad Defendants fail to address this factor of the

 § 1447(e) analysis, but, in the context of their crossclaim

 argument, they also assert the Ritchey Plaintiffs’ claims

 against McPherson arise out of the same transaction or

 occurrence as the Ritchey Plaintiffs’ claims against the other

 defendants.    See Mem. in Opp. at 19-20.

            The Ritchey Plaintiffs give cursory treatment to

 McPherson’s alleged negligence in the proposed amended complaint

 naming McPherson as a defendant.         See Jacobs Decl., Exh. 1.     In

 any event, McPherson’s alleged negligence potentially changes

                                     16
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 17 of 20   PageID #:
                                    989


 the calculus for liability and damages.         Thus, for purposes of

 the instant Motion the Court concludes there is sufficient

 validity in the proposed negligence claim against McPherson to

 support joinder.

 VI.   Prejudice to Plaintiffs

            The Ritchey Plaintiffs claim that denial of joinder

 will prejudice them because it “would require Plaintiffs to

 pursue simultaneous lawsuits on parallel tracks in federal court

 against [the Bitesquad Defendants] and in state court against

 Mr. McPherson.”     [Mem. in Supp. of Motion at 12.]       They also

 argue that “without joinder of Mr. McPherson, the statute of

 limitations may preclude claims against him in state court.”

 [Id.]   The Bitesquad Defendants argue the Ritchey Plaintiffs

 would not be prejudiced because they can assert a crossclaim,

 which “gives the Ritchey Plaintiffs the same protection they

 seek by asserting claims against [] McPherson as a defendant.”

 [Mem. in Opp. at 24 (citation omitted).]         The Bitesquad

 Defendants further contend they would be prejudiced by joinder

 and remand because they “have a right to elect” federal

 jurisdiction.    [Id.]

            Failure to join McPherson would require the Ritchey

 Plaintiffs to either file their negligence claim against him in

 state court in a parallel suit or drop the claim against him

 altogether.    This would be prejudicial to the Ritchey Plaintiffs

                                     17
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 18 of 20   PageID #:
                                    990


 because it would be costly and time consuming to pursue a

 parallel action against McPherson in state court or it would

 preclude them from seeking a potential avenue for recovery if

 they decide not to seek a parallel action.

            Moreover, the Bitesquad Defendants’ arguments are

 unpersuasive.    First, as stated earlier, the Court is not

 convinced that a crossclaim is an appropriate mechanism for the

 Ritchey Plaintiffs.     See supra Discussion Section I.

 Regardless, the Ritchey Plaintiffs are requesting joinder under

 § 1447(e), not through a crossclaim.        See id.    Second, this

 factor concerns prejudice to the plaintiffs, not the defendants.

 See Ansagay, 2015 WL 9412856, at *3.        Even if the possibility of

 prejudice to the defendant was considered in this factor, the

 Court would find that joinder would result in minimal, if any,

 prejudice to the Bitesquad Defendants.        Although they claim that

 they have a right to elect federal jurisdiction, [Mem. in Opp.

 at 24,] they have not shown that they would be prejudiced if

 they were required to defend against this state-law negligence

 action in state court.      Accordingly, this factor supports

 joinder.

 VII. Summary

            Four of the six factors weigh in favor of allowing the

 Ritchey Plaintiffs to join McPherson as a defendant.

 Additionally, the Bitesquad Defendants fail to overcome the

                                     18
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 19 of 20   PageID #:
                                    991


 “strong presumption against removal jurisdiction,” see Hunter,

 582 F.3d at 1042 (citation and quotation marks omitted), because

 they did not sufficiently articulate why federal jurisdiction is

 appropriate in this action, which exclusively involves state

 law.       Thus, joinder and remand are proper. 6

                                    CONCLUSION

                For the foregoing reasons, the Ritchey Plaintiffs’

 Motion for Joinder of Non-Diverse Defendant and Remand under 28

 U.S.C. 1447(e), filed July 1, 2021, is HEREBY GRANTED.           The

 Clerk’s Office is DIRECTED to effectuate the remand on

 October 6, 2021 unless any party files a timely motion for

 reconsideration of the instant Order.

                IT IS SO ORDERED.

 //

 //

 //




        The Bitesquad Defendants argue that, if the Court joins
        6

 McPherson, then it should retain jurisdiction by exercising
 supplemental jurisdiction under 28 U.S.C. § 1367. [Mem. in Opp.
 at 24–25.] The Ninth Circuit has made it clear that a district
 court’s decision to allow joinder of a non-diverse defendant
 under § 1447(e) is discretionary, but once the non-diverse
 defendant is joined, remand becomes mandatory. Stevens, 378
 F.3d at 949 (“A district court may not allow joinder and retain
 jurisdiction.” (citation omitted)); see also Est. of Tungpalan
 v. Crown Equip. Corp., Civil No. 11-00581 LEK-BMK, 2013 WL
 2897777, at *12 (D. Hawai`i June 12, 2013) (stating the
 magistrate judge correctly held that, under § 1447(e), “the
 addition of the non-diverse defendant requires remand”).
                                        19
Case 1:21-cv-00259-LEK-KJM Document 42 Filed 09/21/21 Page 20 of 20   PageID #:
                                    992


            DATED AT HONOLULU, HAWAII, September 21, 2021.




 MARY RITCHEY, INDIVIDUALLY AND AS CONSERVATORY FOR A.M., A
 MINOR, ET AL. VS. KRISTI RANDO, FORMERLY KNOWN AS KRISTI MILLER,
 ET AL.; CV 21-00259 LEK-KJM; ORDER GRANTING PLAINTIFFS’ MOTION
 FOR JOINDER OF NON-DIVERSE DEFENDANT AND REMAND UNDER 28 U.S.C.
 1447(E)




                                     20
